DETAILED ACTION
	This Notice is in response to the claims filed on March 15, 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re claim 1, the prior art references, alone or in combination, do not show a method, comprising: forming a semiconductor on insulator (SOI) substrate having a compressively stressed buried oxide (BOX) structure between a surface semiconductor layer and a silicon substrate; and subsequently defining device active regions in the surface semiconductor layer by etching trenches that penetrate through the surface semiconductor layer and the compressively stressed BOX structure and into the silicon substrate, whereby a boundary formed at a sidewall of at least one of the trenches allows the compressively stressed BOX structure to extend outwards and in so doing inducing a tensile strain in neighboring semiconductor lattices above and below the stressed BOX structure including into the surface semiconductor layer, the tensile strain induced into the surface semiconductor layer being non-uniform in its distribution.
In re claim 16, the prior art references, alone or in combination, do not show a method, comprising: forming a semiconductor on insulator (SOI) substrate having a tensilely stressed buried oxide (BOX) structure between a surface semiconductor layer and a silicon substrate; and subsequently defining device active regions in the surface semiconductor layer by etching trenches that penetrate through the surface semiconductor layer and the tensilely stressed BOX structure and into the silicon substrate, whereby a boundary formed at a sidewall of at least one of the trenches allows the tensilely stressed BOX structure to undergo edge relaxation and in so doing induce in-plane compressive strain into neighboring semiconductor lattices above and below the stressed BOX structure including into the surface semiconductor layer, the in-plane compressive strain induced into the surface semiconductor layer being non-uniform in its distribution.
The closest prior art references include Wirbeleit (US Pub. 2011/0080772 A1), Chidambarrao (US Pub. 2008/0237709 A1), Chidambarrao (US Pub. 2008/0191281 A1), Chidambarrao (US Pub. 2008/0169508 A1), Chong (US Pub. 2008/0116482 A1), Liu (US Pub. 2008/0026540 A1), Chen (US Pub. 2006/0214232 A1), Kato (JP-2006-253182 A1), Maszara (CN 1659696 A), and Chidambarrao (CN-101221901 A). These references disclose various elements of the claims including forming an SOI substrate having an compressively (or tensilely stressed) BOX structure, defining active regions in the surface semiconductor layer by etching trenches, and inducing tensile strain or compressive strain into the neighboring semiconductor lattices. However, in most cases, the references desire reduction in edge relaxation in order keep inducing the strain. The references do not disclose a boundary formed at a sidewall of at least one of the trenches allows the compressively stressed BOX structure to extend outwards and in so doing inducing a tensile strain in neighboring semiconductor lattices above and below the stressed BOX structure including into the surface semiconductor layer (as recited in claim 1). Also, the references do not disclose a boundary formed at a sidewall of at least one of the trenches allows the tensilely stressed BOX structure to undergo edge relaxation and in so doing induce in-plane compressive strain into neighboring semiconductor lattices above and below the stressed BOX structure including into the surface semiconductor layer (as recited in claim 16). None of the references specifically disclose that the tensile strain or in-plane compressive strain induced into the surface semiconductor layer is non-uniform in its distribution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815